     Case 4:15-cr-00654 Document 206 Filed on 07/06/21 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  July 06, 2021
                     UNITED STATES DISTRICT COURT
                                                                               Nathan Ochsner, Clerk
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION


UNITED STATES OF AMERICA                   §
                                           §
v.                                         §    CRIMINAL NO. H-15-654-2
                                           §
ABRAHAM JOSE SHIERA                        §
BASTIDAS,                                  §
                                           §
DEFENDANT                                  §
                                           §


                         ORDER FOR CONTINUANCE
      Having considered the Agreed Motion for Continuance filed by the

government, the Court concludes that the Motion should be GRANTED.

      Accordingly, the Court ORDERS that sentencing in this matter be continued

until __________________
      December 15, 2021 at 1:15___.
                                p.m. The associated deadlines are also continued: the

preparation of the initial Presentence Report is due on

November 10, 2021
____________                             _______24,
               __, objections are due on November   2021 and the final Presentence
                                                  ____,

Report is due on ________________________.
                  December 8, 2021




       Signed in Houston, Texas on July 6, 2021.



                                         __
                                         GRAY H. MILLER
                                         UNITED STATES DISTRICT JUDGE
